DETAILED ACTION
This action is in response to application filed on 17 November 2022.  Claims 1-20 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crupnicoff et al.  (hereinafter Crupnicoff) (US 2017/009369 A1) in view of Plamondon (US 8,462,631 B2).
Regarding claims 1, 8, and 15, Crupnicoff discloses a congestion control method implemented by a transmit end, wherein the congestion control method comprises:
sending, over a connection between the transmit end and a receive end, a plurality of first data packets to the receive end, wherein a first quantity of the first data packets is a first value, and wherein the connection is in a congestion avoidance state { (see pg. 3, [0032]), where the system monitors packets };
receiving, from the receive end, a plurality of second data packets corresponding to all or a portion of the first data packets, wherein the second data packets comprise one or more third data packets and one or more fourth data packets, wherein each of the third data packets indicates that a congestion occurs over the connection when one or more of the first data packets are transmitted, and wherein each of the fourth data packets indicates that the congestion does not occur over the connection when the one or more of the first data packets are transmitted { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1), where the system monitors packets }; and
adjusting, based on the second data packets and a value of an explicit congestion notification, a congestion window of the connection, wherein each of the third data packets enables a second value of the congestion window to decrease, and wherein each of the fourth data packets enables the second value to increase { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.  Crupnicoff does not explicitly disclose the features adjusting, based on the second data packets and a value of an explicit congestion notification echo (ECE) flag.  However, in the alternative, the examiner maintains that the feature(s) adjusting, based on the second data packets and a value of an explicit congestion notification echo (ECE) flag was well known in the art, as taught by Plamondon.
As further alternative support in the same field of endeavor, Plamondon discloses the feature(s) adjusting, based on the second data packets and a value of an explicit congestion notification echo (ECE) flag { (see col. 47, lines 13-22; col. 53, line 66 - col. 54, line 3; col. 53, lines 30-35,38-43; col. 4, lines 34-43; Figs. 1A-D, 4-6, & 9A-C), where the system adjust congestion window according to ECE bits }.  As a note, Plamondon at the least further discloses the feature(s) wherein each of the third data packets enables a second value of the congestion window to decrease, and wherein each of the fourth data packets enables the second value to increase { (see col. 47, lines 13-22; col. 53, line 66 - col. 54, line 3; col. 53, lines 30-35,38-43; col. 4, lines 34-43; Figs. 1A-D, 4-6, & 9A-C), where the system adjusts (e.g., increase/reduce) the congestion window when an indications is received (see col. 55, lines 17-31,34-37,58-61; col. 56, lines 55-65) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ref. 1 and Ref. 2 as further alternatively supported by Plamondon to have the feature(s) adjusting, based on the second data packets and a value of an explicit congestion notification echo (ECE) flag, in order to provide systems and methods for dynamically controlling bandwidth of connections and allocate, distribute, or generate indications of network congestion, as taught by Plamondon (see col. 2, lines 47-53).
Regarding claims 2, 9, and 16, the combination of Crupnicoff  and Plamondon discloses every limitation claimed, as applied above (see claim 1), in addition Crupnicoff further discloses the congestion control method of claim 1, wherein each of the third data packets is a congestion notification packet (CNP), and wherein each of the fourth data packets comprises an acknowledgment (ACK) character { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 3, 10, and 17, the combination of Crupnicoff  and Plamondon discloses every limitation claimed, as applied above (see claim 1), in addition Crupnicoff further discloses the congestion control method of claim 1, wherein the second data packets are acknowledgement (ACK) packets, wherein each of the ACK packets indicates a second quantity of the first data packets arriving at the receive end, wherein the second quantity is greater than or equal to one, wherein each of the third data packets carries a congestion echo flag, and wherein each of the fourth data packets does not carry the congestion echo flag { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 4, 11, and 18, the combination of Crupnicoff  and Plamondon discloses every limitation claimed, as applied above (see claim 1), in addition Crupnicoff further discloses the congestion control method of claim 1, wherein each of the third data packets enables the second value to decrease by a third value, wherein each of the fourth data packets enables the second value to increase by a fourth value, wherein the third value is related to a third quantity of the first data packets that each of the third data packets corresponds to, and wherein the fourth value is related to a fourth quantity of the first data packets that each of the fourth data packets corresponds to { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 5, 12, and 19, the combination of Crupnicoff  and Plamondon discloses every limitation claimed, as applied above (see claim 1), in addition Crupnicoff further discloses the congestion control method of claim 1, wherein the first value is the second value, wherein the congestion control method further comprises adjusting the second value to a fifth value, wherein the fifth value is a sum of the first value, a negative number of a first sum, and a second sum, wherein the first sum is a sum of third values corresponding to all the third data packets, and wherein the second sum is a sum of fourth values corresponding to all the fourth data packets { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 6, 13, and 20, the combination of Crupnicoff  and Plamondon discloses every limitation claimed, as applied above (see claim 1), in addition Crupnicoff further discloses the congestion control method of claim 1, further comprising: decreasing the second value by a third value based on each of the third data packets; and increasing the second value by a fourth value based on each of the fourth data packets { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }.
Regarding claims 7 and 14, the combination of Crupnicoff  and Plamondon discloses every limitation claimed, as applied above (see claim 1), in addition Crupnicoff further discloses the congestion control method of claim 1, further comprising: calculating a sixth value based on a fifth quantity of the third data packets, a first amount by which the second value is enabled to be decreased by each of the third data packets, a sixth quantity of the fourth data packets, and a second amount by which the second value is enabled to be increased by each of the fourth data packets; and adjusting the second value to the sixth value { (see pg. 3, [0032]; pg. 1, [0008]; Fig. 1) }. 













Response to Arguments
	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Ramakrishman et al. (US 2006/0250949 A1) discloses loss tolerant transmission control protocol.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 






access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
09 December 2022